Citation Nr: 0811452	
Decision Date: 04/07/08    Archive Date: 04/23/08

DOCKET NO.  01-09 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to service connection for herniated and 
bulging discs of the cervical and lumbar spine, as secondary 
to service-connected residuals of fractures of the left tibia 
and fibula, with shortening of the left lower extremity 
and/or service-connected low back pain syndrome.

2. Entitlement to an increased (compensable) rating for low 
back pain syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and an observer


ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1977 to 
December 1980 and from May 1981 to January 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal, in part, from a May 2001 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia, which denied service connection for 
herniated and bulging discs, lumbar and cervical spine on a 
direct incurrence basis and as secondary to service-connected 
disability of residuals of fractures of the left tibia and 
fibula (leg).  The RO issued a notice of the decision in June 
2001, and the veteran timely filed a Notice of Disagreement 
(NOD) that same month.  The RO provided a Statement of the 
Case (SOC) in September 2001 and thereafter, in October 2001, 
the veteran timely filed a substantive appeal.  The RO 
provided Supplemental Statements of the Case (SSOCs) in 
December 2001, July 2002, October 2004, and May 2005.  In 
reviewing the veteran's original claim, NOD and substantive 
appeal, the Board finds that the claim on appeal is for 
secondary service connection only.  38 C.F.R. § 3.310 (2007).

This appeal also comes from an RO decision in September 2000, 
which denied a rating in excess of zero percent for low back 
pain syndrome.  The RO issued a notice of the decision in 
September 2000.  In a November 2000 correspondence, the 
veteran stated that the VA had made "a clear and 
unmistakable error in diagnosing [his] condition as simply 
BACK STRAIN rated at 0%."  (Emphasis in original).  He 
further stated that the VA had made "a serious mistake in 
saying that [his] back condition is slight and subjective."  
The RO did not issue the requisite SOC with respect to this 
issue pursuant to 38 C.F.R. § 20.200.

In October 2002, the veteran testified at a Central Office 
hearing.  A transcript of the hearing is associated with the 
claims folder.  

The Board has remanded this case several times for additional 
development.  In its most recent November 2006 Order, the 
Board remanded the claim to the RO, directing it to obtain 
(1) medical records from health care providers; (2) pertinent 
records from the Social Security Administration (SSA); and 
(3) an addendum to the April 2005 VA opinion concerning the 
etiology of the veteran's herniated and bulging discs of the 
cervical and lumbar spine.  The Board also instructed the RO 
to issue a SOC with respect to the issue of a compensable 
rating for low back pain syndrome.  The RO thereafter 
provided an additional SSOC with respect to the service 
connection claim in September 2007 and a SOC with respect to 
the increased rating claim in September 2007.  The veteran 
submitted additional evidence in October 2007 and February 
2008.  His representative has submitted written waivers of 
initial RO consideration.  

The Board finds that the RO complied with the November 2006 
Remand directive, and therefore it may proceed with its 
review of the appeal as to the service connection claim.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting Board's 
duty to "insure [the RO's] compliance" with the terms of 
its remand orders).

With respect to the issue of entitlement to an increased 
(compensable) rating for low back pain syndrome, this aspect 
of the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
addressed in this decision; of the information VA failed to 
provide in a timely fashion, no prejudice to the veteran 
resulted.

2. The evidence demonstrates that neither the veteran's 
service-connected residuals of fractures of the left tibia 
and fibula nor his service-connected mechanical low back pain 
or low back pain syndrome caused or aggravated his disc 
disease of the cervical and lumbar spine.


CONCLUSION OF LAW

Herniated and bulging discs of the cervical and lumbar spine 
are not due to or the proximate result of a service-connected 
disability.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  

a.  Duty to Notify 

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
February 2004 and June 2004 letters sent to the veteran by 
the AMC adequately apprised him of most of the information 
and evidence needed to substantiate the claims, and of the 
notice the RO failed to supply, no prejudice to the veteran 
resulted.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473,  
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In this case, the Court vacated the January 2003 Board 
decision because VA correspondence issued in January 2001 
failed to adequately notify the veteran of the evidence 
required to substantiate his claim for service connection.  
The veteran was subsequently provided adequate notice in 
February 2004 and June 2004.  Those letters clearly disclosed 
VA's duty to obtain certain evidence for the veteran, such as 
medical records and records held by any Federal agency, 
provided the veteran gave consent and supplied enough 
information to enable their attainment.  This correspondence 
made clear that although VA could assist the veteran in 
obtaining these records, he carried the ultimate burden of 
ensuring that VA received all such records.  They 
additionally apprised the veteran that VA would schedule a 
medical examination or obtain a medical opinion for him if 
the RO determined such to be necessary to make a decision on 
the claims.  The June 2004 letter specifically requested that 
the veteran provide any evidence in his possession pertinent 
to the claim.  The February 2004 AMC letter also informed the 
veteran about the type of evidence needed to support a direct 
service connection claim, namely, proof of: (a) an injury in 
military service or disease that began in or was made worse 
during  military service, or an event in service causing 
injury or disease; (b) a current physical or mental 
disability; and (c) a relationship between the current 
disability and an injury, disease or event in service.  The 
Board thus finds that the veteran was effectively informed to 
submit all relevant evidence in his possession, and that he 
received notice of the evidence needed to substantiate his 
claims, the avenues by which he might obtain such evidence, 
and the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See Beverly, 19 Vet. App. at 
403; see also Mayfield, 19 Vet. App. at 109-12.

The Board recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide such timely notice.  The veteran's claim 
was decided in 2001.  However, notice was provided in 
February 2004 and June 2004, and the RO readjudicated this 
claim in the September 2007 SSOC.  Prickett v. Nicholson, 20 
Vet. App. 370, 376-78 (2006) (validating the remedial 
measures of issuing fully compliant VCAA notification and 
readjudicating the claim in the form of an SOC to cure timing 
of notification defect).  

The Board also notes that the RO provided Dingess notice in 
the September 2007 SSOC.  With respect to the belated Dingess 
notice, where such a timing error occurred, the Board must 
presume that the error was prejudicial, and VA bears the 
burden of rebutting said presumption.  The Board is cognizant 
of recent Federal Circuit decisions pertaining to prejudicial 
error.  Specifically, in Sanders v. Nicholson, 487 F.3d 881 
(2007), the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. 
§ 3.159(b)(1) is presumed prejudicial and that once an error 
is identified by the Court, the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim: (2) requesting that the claimant 
provide any pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  See also 
Simmons v. Nicholson, 487 F.3d 892 (2007).  In this case, 
timely rating notice would not have operated to alter the 
outcome because evidence establishing secondary service 
connection for herniated and bulging discs of the cervical 
and lumbar spine is lacking.  See Sanders, 487 F.3d at 887 
(recognizing that "a demonstration that the outcome would not 
have been different in the absence of the error would 
demonstrate that there was no prejudice").  The Board cannot 
conclude that the defect in timing of Dingess notice affected 
the essential fairness of the adjudication.   

The RO also failed to apprise the veteran of the type of 
evidence required to substantiate his secondary service 
connection claim.  However, the Board finds that no prejudice 
to the veteran resulted because he has demonstrated actual 
knowledge of this information, as reflected in the October 
2006 Appellant's Brief, where he cited Allen and discussed 
"the possibility of service connection for the degenerative 
disc disease as a disability secondary to the service-
connection residuals of left tibia and fibula fracture."  
See Dalton, 21 Vet. App. at 30 (determining that no 
prejudicial error to veteran resulted in defective VCAA 
notice when the veteran, through his counsel, displayed 
actual knowledge of the information and evidence necessary to 
substantiate his claim).  See 38 C.F.R. § 3.310 (2006); Allen 
v. Brown, 7 Vet. App. 439 (1995); 71 Fed. Reg. 52744 (2006).  
Accordingly, the prejudice presumed as a result of the 
deficient VCAA notice has been rebutted.  The Board also 
notes that the regulation pertaining to secondary service 
connection (38 C.F.R. § 3.310) was included and discussed in 
the September 2007 SSOC sent to the veteran and his 
representative. 


b.  Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to  
substantiate the . . . claim").  This duty includes assisting 
the veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

In this case, the veteran's SMRs and all identified and 
authorized post-service medical records relevant to the issue 
on appeal have been requested or obtained.  The Board notes 
that medical opinions were obtained in February 2001, April 
2005, and May 2007, which address the secondary service 
connection questions at hand.  These examinations were 
thorough in nature and adequate for the purposes of deciding 
this claim.  The Board finds that the medical evidence of 
record is sufficient to resolve this appeal, and the VA has 
no further duty to provide an examination or opinion.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94. 

II. Law and Regulations

a. Secondary Service Connection 

Pursuant to 38 C.F.R. § 3.310(a), a "disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected."  Evans v. 
West, 12 Vet. App. 22, 29 (1998) (noting requirements for 
establishing service connection on a secondary basis).  Thus, 
in order to establish a secondary service connection claim, 
the veteran must show: (1) the existence of a current 
(secondary) disability; (2) the existence of a service-
connected disability; and (3) evidence that the service-
connected disability proximately caused the secondary 
disability.  38 C.F.R. § 3.310(a).  If a veteran succeeds in 
establishing service connection for a secondary condition, 
"the secondary condition shall be considered a part of the 
original condition."  38 C.F.R. § 3.310(a).  Secondary 
service connection may be found where a service-connected 
disability aggravates another condition (i.e., there is an 
additional increment of disability of the other condition 
which is proximately due to or the result of a service-
connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).  
An amendment to 38 C.F.R. § 3.310 was enacted during the 
pendancy of this appeal, effective October 10, 2006.  See 71 
Fed. Reg. 52744 (2006).  The amendment essentially codifies 
Allen by adding language that requires that a baseline level 
of severity of the nonservice-connected disease or injury 
must be established by medical evidence created before the 
onset of aggravation.

b. Standard of Proof 

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  Alemany v. Brown, 9 Vet. App. 518,  
519-20 (1996).

III. Analysis

a. Factual Background

Service medical records show the veteran sustained fractures 
to the left tibia and fibula in April 1979.  Records dated in 
April 1982 show he complained of a history of low back pain 
for three years.  The examiner's diagnoses included chronic 
mechanical low back pain.  An August 1982 report noted he 
complained of a history of low back pain that began during 
his first period of active service prior to his discharge in 
December 1980.  He described the pain as dull.  It was noted 
he complained of pain ranging from the L5-S1 area without 
tingling or numbness. Range of motion was fair.  A 
neurological examination was within normal limits.  The 
examiner stated that on bending over the veteran described 
nonspecific pain in the paraspinous muscle in the L5 area.  
There was no evidence of pinpoint tenderness.  Straight leg 
raise testing was "okay", bilaterally.  Deep tendon 
reflexes were normal.  The examiner's impression was low back 
pain of unknown etiology, likely not a disc problem.  A 
December 1982 examination revealed a normal clinical 
evaluation of the spine.

VA medical records dated in July 1986 noted that the veteran 
reported a medical history including a back injury in 1985.  
No additional comments or observations concerning a back 
disorder were provided.

VA examination in September 1986 noted the veteran walked 
with a slight limp favoring the left leg.  Range of motion 
studies revealed flexion to 95 degrees, backward extension to 
35 degrees, and lateral flexion to 40 degrees.  The veteran 
complained of lower back pain secondary to his leg disorder.  
In the upright sitting position there was normal cervical 
spine motion.  There was a thickening along the anterior 
tibial crest at the junction of his previous fracture.  Leg 
raising was to 60 degrees.  In the upright standing position 
there was slight tenderness in the upper lumbar area.  The 
diagnoses included status post left leg fracture with 
residual pain and thickening at the junction of the lower 
third with the upper third and secondary chronic low back 
syndrome.

X-ray examination reports dated in September 1986 revealed 
old, well-healed fractures to the mid distal shafts of the 
left tibia and fibula.  There was a small amount of lateral 
displacement of the distal fragments, but there was otherwise 
good position and alignment.  The lumbosacral spine was 
normal in appearance without evidence of fractures, arthritic 
changes, or disc space narrowing.

Private hospital records dated in December 1999 show magnetic 
resonance imaging (MRI) revealed L4-5 posterior-left disc 
extrusion with mild caudal migration of extruded material 
opposite the dorsal-left aspect of the L5 vertebra causing a 
pronounced displacement/deformity of the left L5 root origin.  
There was also mild or chronic spondylosis at L5-S1, a 
disease that did not appreciably affect the neural elements, 
and a T8-9 posterior-left disc protrusion with a slight, 
chronic effect on the adjacent thoracic cord.

VA medical records dated in June 2000 show the veteran 
complained of intermittent low back pain for several years.  
The examiner noted tenderness to the left lumbosacral area 
without evidence of spasm.  Range of motion was decreased 
five to ten degrees and straight leg raise testing was 
positive.  The diagnoses included degenerative disc disease, 
herniated nucleus pulposus, and sciatica.  In July 2000, a 
"new complaint" was noted of posterior neck pain and 
trapezius pain with pain and numbness radiating into the left 
arm and hand and involving the 4th and 5th fingers.  The 
diagnoses included radiculopathies as described and rule out 
disc disease.

On VA examination in August 2000, the veteran complained of 
worsening back symptoms with left leg weakness and radiating 
left extremity pain.  Physical examination revealed flexion 
of only 15 degrees and extension of 10 degrees.  There was 
tenderness to palpation in the paraspinal region, mostly on 
the right. Straight leg raise testing was positive on the 
left.  X-rays of the lumbar spine revealed mild 
retrolisthesis of L4 and L5 with narrowing of the L4-L5 
foramen.  The examiner's impression was L4 nerve root 
compression, possible herniated nucleus pulposus on the left.  
It was noted that because the veteran's symptoms had 
significantly worsened and now required the use of a cane his 
request for an increase was considered to be justified.

VA treatment records include MRI scan findings dated in 
August 2000 revealing a broad-based disc bulge at C6-7 which 
effaced the cerebrospinal fluid anterior to the cord causing 
a borderline canal size and a left para-central disc 
protrusion at L4-5 narrowing the left lateral recess and 
placing the L5 nerve root at risk.  An October 2000 report 
noted the veteran had a bulging disc in the C6-7 area, as 
well as a herniated disc in the lumbar area.  Records show 
the veteran underwent a left L4-5 microdiscectomy in November 
2000.  The operation report noted a history of chronic low 
back pain and an acute exacerbation of back pain a year 
earlier after an injury.  It was noted his pain was 
increasingly associated with left lower extremity thigh and 
calf pain extending to the dorsum of the left foot.

In a November 2000 correspondence, the veteran asserted that 
his herniated disc in the lumbar area and C-7 disc bulge were 
the result of his service-connected left leg disability.  He 
stated his prior fracture had never fused properly and that a 
1/2 inch shortening of the leg caused uneven balance of the 
body resulting in his disc disorder.  He reiterated this 
claim in subsequent statements in support of the claim.

On VA spine disorder examination in February 2001, the 
veteran asserted that malalignment and shortening of the left 
leg had caused low back and cervical spine difficulties which 
he claimed began mainly in 1983.  He reported he had been 
employed as a truck driver until 1999, but had terminated 
that employment because of low back and cervical spine 
problems.  It was noted the veteran was two months post low 
back surgery and that a significant examination could not be 
conducted.  The examiner noted there was no evidence of pain 
over the left tibia and fibula fracture.  There was no gross 
angulation seen and accurate leg measurements could not be 
obtained because the veteran was unable to straighten the 
leg.  X-rays of the left leg revealed healing of the previous 
fracture with good alignment and probably a slight shortening 
of 1/4 inch and some mild offset of the bones.  The examiner 
opined that the veteran's fracture of the distal tibia and 
fibula was not directly related to his lumbosacral and 
cervical spinal disc problems.  It was the examiner's opinion 
that "one could get a temporary back strain with walking 
abnormally from a leg injury but [he saw] no sign of 
malalignment of [the veteran's] tibia and fibula so [he could 
not] directly attribute this to his trouble that came upon 
him later after he was discharged from the service in 1983."

In a July 2001 correspondence, the veteran stated that he had 
severe pain to the lower back and that he had been walking 
sideways since his leg was broken during service.  He 
asserted the bones had not fused properly and that his leg 
was 1/4 inch shorter and was causing all of his other 
problems.

An August 2001 MRI scan revealed a large disc herniation at 
L4-5 impinging on the exiting L5 nerve root on the left.  In 
September 2001, a left L4-5 microdiscectomy was redone 
because of a recurrent herniated disc.  A November 2001 
kinesiotherapy consultation report notes 1/2 inch heel lifts 
were to be mailed to the veteran.

The veteran reiterated his claim in a November 2001 
correspondence to his congressional representative.  He also 
stated that his VA medical care provider had given him a shoe 
insert to see if it would relieve the problems to his spine. 

VA treatment records dated in January 2002 noted the veteran 
had a history of old left leg fracture with shortening of the 
left leg causing chronic lumbar strain and degenerative disc 
disease.

March 2002 VA treatment records indicate that the veteran was 
given an insole lift.

April 2002 VA treatment records indicate that the veteran 
complained that the heel lift caused increased pain in his 
lower back and "collapsing" of his left knee.  The 
assessment was weakness of the left lower extremity ankle 
musculature.

A May 2002 SSA determination found the veteran had no 
significant gainful activity since December 7, 1999, his 
alleged date of onset.  It was noted he had severe 
impairments under SSA law, including degenerative disc 
disease and recurrent herniated lumbar disc status post 
laminectomy times two.  He also had a half-inch leg length 
discrepancy secondary to remote fracture requiring a cane for 
ambulation.

VA mental health clinic reports dated in September 2002 noted 
the veteran was seen for follow up for his chronic pain, 
diabetes mellitus, and directly associated depression and 
anxiety.  It was noted his severe back pain was exacerbated 
by the misaligned closed reduction of a left leg fracture 
that resulted in a shortening of the leg and chronic back 
pain.  The examiner stated his "psychiatric disorders were 
directly connected to his chronic pain from the botched job 
done on his leg in [Germany]."

At his personal hearing in October 2002, the veteran 
testified that he had experienced low back problems since 
service and that his herniated discs of the cervical and 
lumbar spine were a result of leg shortening due to his 
service- connected fracture of the left tibia and fibula.  He 
stated his primary care VA physician believed his shortened 
left leg caused his disc disease.  He also noted that during 
service he had been warned that he would probably have future 
back problems.  He stated that he had been having back and 
neck problems, but that he did not begin receiving VA 
treatment for these disorders until 1999.  He testified that 
he worked at a chicken processing plant from 1995 to 1998, 
that he drove long haul and short haul trucks from 1998 to 
1999, and that prior to 1995 he performed general labor.  He 
stated he had incurred no occupational-related injuries.

A July 2004 VA mental health clinic report indicates that the 
veteran was using a cane and complained of chronic pain.

September 2004 VA treatment notes indicate that the veteran 
reported having last worked in 2000 "because of back 
problems (two surgeries)."  He gave a history of having a 
diskectomy in November 2000 "with good relief but recurrent 
symptoms," which necessitated another diskectomy in 
September 2001.

November 2004 VA treatment notes indicate that the veteran 
reported breaking his tibia and fibia while playing 
basketball in service.  He indicated that the fracture was 
not set properly, which resulted in one leg being shorter 
than the other.  The assessment was depressed mood and 
anxiety secondary to pain and associated problems.

The veteran's friend, R.A.M., indicated in a March 2005 
letter that she noticed that the veteran walked with a stoop 
and dragged his left leg when walking with a cane, which 
appeared painful to her.

Another friend of the veteran's, B.G.G., offered a letter in 
March 2005, attesting to the fact that sometimes the veteran 
is in so much pain that he cannot get out of bed.  She 
further stated that he walks with a cane.

In March 2005, the veteran's friend N.A.J. submitted a letter 
describing his unsteady gait and facial features when he 
walks.  She further stated that he appears to be in pain 
constantly, and that the pain interferes with his sleep and 
ability to sit for long periods of time.

Also in March 2005, the veteran's friend J.A.F. indicated 
that the veteran had started walking with a cane "in recent 
years."

An April 2005 VA examination report summarized the evidence 
of record and noted that physical examination of the left 
lower extremity revealed no evidence of obvious deformity.  
The examiner stated that no more than a quarter of an inch of 
left leg shortening was appreciated and that it was difficult 
to appreciate the slight length discrepancy.  There was no 
evidence of malunion, nonunion, loose motion, or false joint 
and no evidence of tenderness, drainage, edema, painful 
motion, weakness, redness, or heat.  Measurements at the 
lateral joint space of the knees to each medial malleolus was 
19 inches on the right and 18 3/4 inches on the left.  It was 
noted the veteran denied any injury to the lumbar or cervical 
spines and specifically denied having ever been involved in a 
workers' compensation claim.

The examiner's assessment included evidence of cervical spine 
disease at C6-C7 with reported symptoms of chronic cervical 
pain and lumbar spine disease status post two surgical 
procedures for left L4-L5 microdiscectomy given left L4-L5 
herniated nucleus pulposus.  It was noted that the veteran 
had a left lower extremity injury in 1979, but was able to 
ambulate for several years afterward without difficulty and 
did not require use of a cane until 1999.  There was no 
evidence of degenerative disc disease prior to 1999.  The 
examiner opined that the veteran's cervical and lumbar disc 
disease were not directly related to service and that 
"[s]pecifically, the veteran's disc disorder of the cervical 
spine and the postoperative residual of microdiscectomy on 
the L4-L5 are not related to service and this includes the 
inservice low back pain."  The rationale for that opinion was 
that evidence of disc disease nor symptoms related to the 
spine disc disease were not found until 1999.  Imaging 
studies performed prior to 1999 also revealed no evidence of 
lumbar spine disease.

The examiner further found that the veteran's disc disorder 
of the cervical spine and the postoperative residual of 
microdiscectomy on the L4-L5 were "not caused by and/or 
aggravated by the service-connected residual of fracture at 
the left tibia and fibula with shortening of the left lower 
extremity and/or low back pain syndrome." The rationale for 
that opinion was that he did not require a cane for 
ambulation until 1999 and that he was able to maintain 
employment for several years after his 1979 injury.  It was 
also noted that the veteran had only mild shortening of the 
left lower extremity compared to the right and that he had 
reported no real improvement of symptoms upon use of a shoe 
lift in November 2001.  The examiner stated that it would 
only be with speculation that the veteran's low back pain 
syndrome from 1982 could be related to his current cervical 
and lumbar spine disabilities.

In an April 2005 correspondence, the veteran stated that he 
took medication on a daily basis for his upper back pain.

In November 2005, the veteran complained of having fallen 
twice within the previous six months.

October 2006 VA treatment notes indicate that the veteran 
requested a back brace.

In a May 2007 addendum to the April 2005 report, the same 
examiner again reviewed the claims file and stated that 
"there is no new objective material evidence that has been 
added to the claims folder (since the April 2005 examination) 
that would cause me to render different opinions than those 
rendered 4/4/05."  Specifically, she determined that "the 
veteran's herniated and bulging discs of the cervical and 
lumbar spine are not caused by or directly related to 
service, to include in-service low back pain."  The 
rationale for that opinion was that evidence of disc disease 
nor symptoms related to the spine disc disease were not found 
until 1999.  Imaging studies performed prior to 1999 also 
revealed no evidence of lumbar spine disease.  The doctor 
further concluded that "the veteran's herniated and bulging 
discs of the cervical and lumbar spine were not caused by, or 
aggravated by, the service-connected residuals of the 
fracture of the left tibia and fibula with shortening of the 
left lower extremity and/or the veteran's service-connected 
low back pain syndrome."  The rationale for that opinion was 
that he did not require a cane for ambulation until 1999 and 
that he was able to maintain employment for several years 
after his 1979 injury.  

In January 2008, a VA doctor submitted a letter "on behalf 
of [the] veteran's appeal for increase in service connected 
disability rating."  The doctor summarized the veteran's 
surgical history and pertinent medical findings and made the 
following statement:

Patient complains of chronic low back pain, max 
intensity of '8', with freq radiation of pain into 
left leg.  Pain aggravated by walking, standing, 
sitting for over 30 minutes, bending, stooping, 
lifting.  Veteran requires chronic pain management 
with opioid pain medicine.  Patient disabled by 
chronic low back pain, antalgic lopside gait, and 
is totally disabled for employment.

b. Discussion

The Board determines that the preponderance of the evidence 
is against the claim that the veteran's herniated and bulging 
discs of the cervical and lumbar spine are secondary to his 
service-connected residuals of fractures of the left tibia 
and fibula and/or low back pain syndrome.  38 C.F.R. § 3.310.  
VA records show service connection has been established for 
residuals of left tibia and fibula fractures and low back 
pain syndrome.  However, the evidence preponderates against a 
finding that either or both of the service connected 
conditions caused or aggravated his cervical and lumbar spine 
disabilities.  There are several conflicting competent 
opinions of record that address the secondary service 
connection questions at hand: whether the veteran's service-
connected residuals of left leg fractures, to include left 
leg length shortening, and/or his service-connected low back 
pain syndrome (also diagnosed as mechanical low back pain) 
caused or aggravated his herniated and bulging discs of the 
cervical and lumbar spine.

As the record contains conflicting medical opinions, the 
Board must determine how much weight should attach to each 
medical opinion of record and to provide adequate reasons and 
bases upon its adoption of one medical opinion over another. 
See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (noting that 
the Board may "favor the opinion of one competent medical 
expert over that of another when the Board gives an adequate 
statement of reasons and bases").  In addition, the Board 
notes that it may place greater weight on one medical opinion 
over another, depending on factors such as reasoning employed 
and whether or not, and the extent to which, the examiner 
reviewed prior clinical records and other evidence. See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) ("The 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches").

There is a notation on VA treatment records dated in January 
2002 that the veteran had a history of an old left leg 
fracture with shortening of the left leg causing chronic 
lumbar strain and degenerative disc disease, which supports 
the veteran's claim.  (Emphasis added.)  Another supportive 
statement was recorded in September 2002, albeit by a mental 
health clinician, who stated that the veteran's severe back 
pain was exacerbated by the misaligned closed reduction of a 
left leg fracture that resulted in a shortening of the leg.  
The clinician described the left leg surgery as a "botched 
job".  The conclusions reached were based upon history 
obtained from the veteran rather than a review of the record 
but neither opinion can be dismissed because they are not 
based upon an inaccurate factual background.  See Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005).  Moreover, both opinions 
are supported by a rationale as they implicated the leg 
length shortening (a residual of the left tibia and fibula 
fractures) as either causing or exacerbating the veteran's 
back disability.  However, both opinions are considerably 
weakened by the fact that there is no indication either 
examiner reviewed any other relevant evidence in the claims 
file or even thoroughly examined the veteran.  It is also 
pertinent to point out that with respect to the mental health 
clinician's observation that the leg length shortening 
exacerbated the veteran's back pain, aggravation for legal 
purposes is a chronic worsening of the underlying condition 
rather than a temporary flare-up of symptoms.  See 38 C.F.R. 
§ 3.310 (a); Allen v. Brown, 7 Vet. App. 439 (1995); 71 Fed. 
Reg. 52744 (2006). See also Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991); Routen v. Brown, 10 Vet. App. 183, 189 
(1997); Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

On the other hand, the April 2005 VA examiner's opinion and 
May 2007 addendum are considered to be persuasive because 
they are based upon a thorough and comprehensive examination 
and review of the evidence of record, and provide a detailed 
rationale for the opinion with citation to the clinical 
record.  The examiner noted that (1) there was no evidence of 
disc disease or symptoms related to disc disease until 1999; 
(2) the veteran did not require a cane for ambulation until 
1999, and (3) the veteran was able to maintain employment for 
several years after his 1979 injury.  Thus, this opinion 
provides highly probative evidence against the veteran's 
claim for secondary service connection.  See Wray v. Brown, 7 
Vet. App. 488, 493 (1995) (holding that the adoption of an 
expert medical opinion may satisfy the Board's statutory 
requirement of an adequate statement of reasons and bases if 
the expert fairly considered the material evidence seemingly 
supporting the veteran's position).  Furthermore, these 
opinions are consistent with the opinion of the February 2001 
VA spine examiner.  For these reasons, the Board finds that 
the February 2001, April 2005 and May 2007 (addendum) 
opinions are of greater weight when compared to the notations 
recorded in the VA out-patient clinic notes in January and 
September 2002.  The fact that the more thorough VA 
examination in April 2005 and opinions dated at that time and 
in May 2007 are more recent is also significant when 
addressing the question of whether the veteran's service-
connected disorders caused or aggravated (chronically 
worsened) a current cervical or lumbar spine disability.   

The Board has considered the veteran's assertions that his 
service-connected disabilities caused or aggravated his 
cervical and lumbar spine disorders.  It is undisputed that a 
lay person is competent to offer evidence as to facts within 
his personal knowledge, such as describing a limp or symptoms 
such as pain.  See Barr v. Nicholson, 21 Vet App 303 (2007); 
Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno 
v. Brown, 6 Vet. App. 465 (1994).  However, without the 
appropriate medical training or expertise, a lay person is 
not competent to render an opinion on a medical matter, such 
as, in this case, the etiology of the veteran's herniated and 
bulging discs of the cervical and lumbar spine.  See Espiritu 
v. Derwinski, 2 Vet. App. 292, 294-95 (1991).  Hence, any lay 
assertions in this regard have no probative value.  The Court 
has held that "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required."  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

For the reasons stated above, the Board finds that secondary 
service connection is not warranted for herniated and bulging 
discs of the cervical and lumbar spine.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine does not apply to the instant case.  
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364-65 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for herniated and bulging 
discs of the cervical and lumbar spine, as secondary to 
service-connected residuals of fractures of the left tibia 
and fibula, with shortening of the left lower extremity 
and/or service-connected low back pain syndrome, is denied.


REMAND

The Board notes that, in a recent decision by the Court of 
Appeals for Veterans Claims, Vazquez-Flores v. Peake, No. 05-
0355, (U.S. Vet. App. January 30, 2008), the Court held that, 
for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC., for the following 
action:

1.  The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 
(2007).  

The AMC/RO must send the veteran a VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) specific to the claim for 
a compensable rating for the veteran's 
service-connected low back pain syndrome.  
Specifically, the letter should: (a) inform 
the appellant about the information and 
evidence not of record that is necessary to 
substantiate the claim for a compensable 
rating for low back pain syndrome; (b) 
inform the appellant about the information 
and evidence that VA will seek to provide; 
(c) inform the appellant about the 
information and evidence the appellant is 
expected to provide; and (d) request that 
the appellant provide any evidence in the 
appellant's possession that pertains to the 
claim.  

The VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must be consistent 
with the information or evidence needed to 
establish an increased rating as outlined 
by the Court in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  Specifically, the 
AMC/RO must advise the appellant that he 
may submit evidence showing the effects of 
the worsening of his low back disability 
upon his employment and daily life.  The 
AMC/RO must also provide more specific 
notice of the applicable diagnostic 
criteria.  Specifically, the notice must 
inform the appellant of the criteria needed 
to obtain an increased rating under 38 
C.F.R. §§ 4.71a, Diagnostic Code 5292 
(prior to September 26, 2003); Diagnostic 
Codes 5293, 5295 (from September 23, 2002); 
and Diagnostic Codes 5237, 5243, Notes (1) 
& (6) (2007).

2.  Following any other development that is 
warranted by the state of the record, the 
RO/AMC should readjudicate the claim for 
entitlement to a compensable rating for low 
back pain syndrome.  If the benefit sought 
remains denied or not granted to the 
veteran's satisfaction, the RO/AMC should 
prepare an SSOC and send it to the veteran 
and his representative.  An appropriate 
period of time to respond should also be 
provided.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


